Phone: (215)569-5734 Fax: (215)832-5734 Email: schwartz-g@blankrome.com June 11, 2012 VIA EDGAR Bo Howell, Esquire U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Special Opportunities Fund, Inc. (File Nos. 333-178943 & 811-07528) Request for Withdrawal of Pre-Effective Amendment No. 2 to Registration Statement on Form N-2, filed on May 17, 2012 Dear Mr. Howell: On behalf of our client, Special Opportunities Fund, Inc. (the "Fund"), we hereby request that Pre-Effective Amendment No. 2 to the Fund’s Registration Statement on Form N-2, filed on May 17, 2012 (“PEA#2”), be withdrawn. PEA#2 was inadvertently filed under an incorrect file number (File No. 033-58532) and was subsequently re-filed on June 6, 2012 under the correct file number (File No. 333-178943).No securities were sold or issued in connection with PEA#2. If you have any questions regarding this request, please do not hesitate to contact me at (215) 569-5734. Very truly yours, /s/ Geoffrey D. Schwartz Geoffrey D. Schwartz One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6998 www.BlankRome.com Delaware ● Florida ● Maryland ● New Jersey ● New York ● Ohio ● Pennsylvania ● Washington, DC
